DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri (US 2019/0109359 A1) in view of Choi (US 2015/079485 A1) and Morioka (US 2017/0069933 A1).
Regarding claims 1, 3-7 & 10, Aetukuri teaches a method of manufacturing an ion-conducting film, the method comprising:									a) applying a layer of ion-conducting inorganic particles such as a garnet type oxide having an average particle size ranging from 30 to 90 microns on an adhesive flexible substrate such that at least some of the particles become embedded into the adhesive substrate (Figs. 4A-B; [0020], [0058], [0068] & [0075]);										c) coating an electrically insulating and non-ion-conductive polymer such as a ring opening metathesis polymer (ROMP) over the substrate, thereby forming a composite film that includes the insulating polymer and the particles (Fig. 4C; [0021], [0045]-[0046] & [0071]);		d) peeling off the composite film from the adhesive flexible substrate (Fig. 4D; [0072]); and														e) removing a portion of the insulating polymer, thereby exposing one or more of the particles in the composite film (Fig. 4E; [0073]).								Aetukuri is silent as to the substrate comprising a crosslinked siloxane polymer and employing a physical pressing operation to embed at least some of the particles.			Choi teaches a method of making an ion-conducting film, the method comprising applying a layer of ion-conducting inorganic particles on an adhesive substrate and employing a physical pressing operation to embed at least some of the particles into the substrate ([0102]-[0105]). Choi further teaches the substrate comprising a silicone resin but is silent as to a specific silicone resin material ([0113]-[0115])									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a physical pressing operation in order to firmly fix the particles on the substrate as taught by Choi ([0104]-[0105] & [0209]). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use PDMS as the silicone resin in view of its suitability as a release film for a substrate as taught by Morioka ([0032]-[0035]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I.
Regarding claim 2, Aetukuri as modified by Choi and Morioka teaches the method of claim 1. Aetukuri further teaches wherein the particles cover at least 50% of a surface of the adhesive substrate to which the particles are applied ([0068]).
Regarding claim 8, Aetukuri as modified by Choi and Morioka teaches the method of claim 1. Aetukuri further teaches wherein an ionic conductivity of the ion-conducting film is at least 10-5 S/cm at 25°C ([0005] & [0054]).
Regarding claim 11, Aetukuri as modified by Choi and Morioka teaches the method of claim 1. Aetukuri further teaches wherein the coating of the particles on the substrate is repeated at least once prior to performing steps (c)-(e) to ensure good particle coverage ([0088]).
Regarding claim 12, Aetukuri as modified by Choi and Morioka teaches the method of claim 1. Aetukuri further teaches wherein operation e) is performed prior to operation d) ([0063]-[0064]).
Regarding claim 13, Aetukuri as modified by Choi and Morioka teaches the method of claim 1. Aetukuri further teaches wherein after coating the electrically insulating polymer over the substrate, the method further comprising thermally evaporating volatile species from the electrically insulating polymer ([0062]).
Regarding claims 14-18, Aetukuri teaches a method of manufacturing a battery, the method comprising:												providing an anode (12) comprising an active material such as lithium metal (Fig. 1; [0003]);											providing a cathode (14) comprising an active material such as oxygen (Fig. 1; [0003]);		providing an ion conducting film (22) between the anode and the cathode (Fig. 1; [0004]), the ion conducting film being formed by:	
a) applying a layer of ion-conducting inorganic particles such as a garnet type oxide having an average particle size ranging from 30 to 90 microns on an adhesive flexible substrate such that at least some of the particles become embedded into the adhesive substrate (Figs. 4A-B; [0020], [0058], [0068] & [0075]);										c) coating an electrically insulating and non-ion-conductive polymer such as a ring opening metathesis polymer (ROMP) over the substrate, thereby forming a composite film that includes the insulating polymer and the particles (Fig. 4C; [0021], [0045]-[0046] & [0071]);		d) peeling off the composite film from the adhesive flexible substrate (Fig. 4D; [0072]); and														e) removing a portion of the insulating polymer, thereby exposing one or more of the particles in the composite film (Fig. 4E; [0073]).								Aetukuri is silent as to the substrate comprising a crosslinked siloxane polymer and employing a physical pressing operation to embed at least some of the particles.			Choi teaches a method of making an ion-conducting film, the method comprising applying a layer of ion-conducting inorganic particles on an adhesive substrate and employing a physical pressing operation to embed at least some of the particles into the substrate ([0102]-[0105]). Choi further teaches the substrate comprising a silicone resin but is silent as to a specific silicone resin material ([0113]-[0115])									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a physical pressing operation in order to firmly fix the particles on the substrate as taught by Choi ([0104]-[0105] & [0209]). Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use PDMS as the silicone resin in view of its suitability as a release film for a substrate as taught by Morioka ([0032]-[0035]).
Regarding claim 19, Aetukuri as modified by Choi and Morioka teaches the method of claim 14. Aetukuri further teaches further comprising providing a liquid electrolyte to fill empty voids in the battery, wherein the empty voids can correspond to pores of the porous carbon cathode ([0003]-[0004]). 
Regarding claim 20, Aetukuri as modified by Choi and Morioka teaches the method of claim 14. Aetukuri further teaches providing additional conducting materials (18A, 18 B) between the ion-conducting film and the anode (Fig. 1; [0004]), and between the ion conducting film and the cathode (Fig. 1; [0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aetukuri (US 2019/0109359 A1), Choi (US 2015/079485 A1) and Morioka (US 2017/0069933 A1), as applied to claims 1-8 & 10-20 above, and further in view of Farrington (US 4,183,988 A).
Regarding claim 9, Aetukuri as modified by Choi and Morioka teaches the method of claim 1 as shown above. Aetukuri further teaches shaking to remove the excess particles prior to step (c) ([0088]) but does not explicitly teach blowing air.							Farrington teaches a method of making an ion-conducting film, the method comprising applying a layer of ion-conducting inorganic particles on an adhesive substrate and brushing off loose particles from the substrate (Col.3, L.11-15), where the brushing step results in air being blown on the particles.											It would have been obvious to one of ordinary skill in the art to remove loose particles by brushing the excess particles as an art recognized equivalent method of removing excess particles on a substrate to form an ion-conducting film as taught by Farrington above. “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727